 SFO GOOD
-NITE INN
, LLC
 357 NLRB No. 16 
79SFO Good-Nite Inn, LLC 
and 
UNITE HERE! Local 
2.  
Case 20ŒCAŒ0032754 
July 19, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 On March 20, 2008, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 352 NLRB 268.
1  Thereafter, the 
Respondent filed a petition for review in the United 

States Court of Appeals for th
e District of Columbia Cir-
cuit, and the General Counsel filed a cross-application 
for enforcement.  On June 
17, 2010, the United States 
Supreme Court issued its decision in 
New Process Steel, 
L.P. v. NLRB
, 130 S. Ct. 2635, holding that under Sec-
tion 3(b) of the Act, in order to exercise the delegated 
authority of the Board, a dele
gee group of at least three 
members must be maintained. 
 Thereafter, the court of 
appeals remanded this case for further proceedings con-
sistent with the Supreme Court™s decision. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-

cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order, as modified 
and set forth in full in the prior decision, to the extent 

and for the reasons stated in 
the decision reported at 352 
NLRB 268 (2008), which we incorporate herein by ref-
erence with the exception of s
ection III.  As to the Re-
spondent™s withdrawal of re
cognition, discussed in sec-
tion III of the prior decision, we adopt the judge™s rec-
ommended Order only for the reasons explained below. 
The judge concluded that th
e Respondent violated Sec-
tion 8(a)(5) and (1) of the Act by withdrawing recogni-

tion from the Union on September 14, 2005, after com-
mitting a number of unfair labor practices directly related 
to encouraging its employees™ decertification efforts.  

                                                           
1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair-labo
r-practice and representation cases. 
2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes a member who partic
ipated in the original decision.  
Furthermore, under the Board™s standa
rd procedures, applicable to all 
cases assigned to a panel, the Boar
d member not assigned to the panel 
had the opportunity to participate in the adjudication of this case at any 
time up to the issuance of this decision. 
Applying the causation analysis in 
Master Slack Corp. 
(Master Slack
,3 he found that the Respondent™s unlawful 
conduct tainted employee petitions disavowing support 
for the Union.  In limited cross-exceptions, the General 

Counsel argues that, 
besides the judge™s 
Master Slack
 causation analysis, the Respondent™s misconduct per se
 precluded its reliance on the petitions as a valid basis for 

withdrawing recognition.  We 
agree.  As we explain be-
low, the disposition of this case is properly controlled by 
Hearst Corp.
,4 holding that an employer may not with-
draw recognition based on a petition that it unlawfully 
assisted, supported, or otherwise unlawfully encouraged, 
even absent specific proof of
 the misconduct™s effect on 
employee choice. 
I. An incumbent union enjoys a continuing presumption 
of majority status, which is irrebuttable during a union™s 
first year following certificati
on or the first 3 years of a 
collective-bargaining agreement.
5  When the presump-
tion is rebuttable, an employ
er may withdraw recognition 
from an incumbent union upon
 receiving proof that an 
actual majority of its unionized employees no longer 
desire union representation.
6  That privilege, however, is 
not absolute.  Rather, it is well settled that an employer 

may only withdraw recognition if the expression of em-
ployee desire to decertify represents ﬁthe free and unco-
erced act of the employees concerned.ﬂ
7 Both 
Master Slack
 and 
Hearst
 apply that limitation, 
but in two different contexts.  As the Fourth Circuit re-
cently observed, 
Master Slack
 prescribes a four-part cau-
sation analysis8 to determine whether there is ﬁa causal 
link between decertification efforts and 
other
 unfair labor 
practices distinct from any unlawful assistance by the 
                                                           
3 271 NLRB 78, 78 fn. 1 (1984). 
4 281 NLRB 764 (1986), enfd. mem
. 837 F.3d 1088 (5th Cir. 1988). 
5 Auciello Iron Works, Inc. v. NLRB
, 517 U.S. 781, 785Œ787 (1996); 
NLRB v. Curtin-Matheson Scientific, Inc
., 494 U.S. 775, 778 (1990). 
6 Levitz Furniture
 Co. of the Pacific
, 333 NLRB 717, 723 (2001) 
(Levitz Furniture
).  Because we find that the Respondent™s withdrawal 
of recognition was based on a tainte
d employee petition, we do not 
reach the question whether an employ
er may lawfully withdraw recog-
nition from a union after the third year 
of a contract of longer duration.  
See Shaw™s Supermarkets
, 350 NLRB 585 (2007). 
7 Eastern States Optical Co.
, 275 NLRB 371, 372 (1985) (quoting 
KONO-TV-Mission Telecasting, 163 NLRB 1005, 1006 (1967)). 
8 The 
Master Slack
 factors include: (1) the length of time between 
the unfair labor practices and the 
withdrawal of recognition; (2) the 
nature of the illegal acts, including th
e possibility of their detrimental or 
lasting effect on employees; (3) any possible tendency of the unfair 

labor practices to cause employee di
saffection from the union; and (4) 
the effect of the unlawful conduct on employee morale, organizational 
activities, and union membership.  
271 NLRB 78, 78 fn. 1, 84 (1984). 
 Accord: Williams Enters., 
312 NLRB 937, 939Œ940 (1993), enfd. 50 
F.3d 1280 (4th Cir. 1995); 
Sullivan Industries. v. NLRB
, 957 F.2d 890, 
899 (D.C. Cir. 1992). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 80employer in the actual decertification petition.ﬂ
9  In 
Mas-
ter Slack
 itself, the Board considered whether the em-
ployer™s threats of plant closure and discriminatory dis-
charges of 28 employees, among other things, that oc-

curred almost 10 years before the withdrawal of recogni-
tion affected the employees™ rejection of the union, and 
concluded that they did not.  In such cases, there is no 

straight line between the employer™s unfair labor practic-
es and the decertification campaign, and the 
Master Slack test must be used to draw one, if it exists.
10 By contrast, 
Hearst applies when an employer has en-
gaged in unfair labor practices directly related to an em-
ployee decertification effort, 
such as ﬁactively soliciting, 
encouraging, promoting, or providing assistance in the 
initiation, signing, or filing of an employee petition seek-

ing to decertify the barg
aining representative.ﬂ
11  In those 
situations, the employer™s unfair labor practices are not 
merely coincident with the 
decertification effort; rather, 
they directly instigate or propel it.
12  The Board therefore 
                                                           
9 Narricot Industries, L.P. v. NLRB
, 587 F.3d 654, 664Œ665 (4th Cir. 
2009), petition for cert. dismissed
, 131 S.Ct. 59 (2010).  Although the 
underlying Board decision in 
Narricot
 was a two-member decision, we 
find the court™s discussion of the differences between 
Master Slack
 and 
Hearst well-stated and compelling, and cite the opinion for its persua-
sive value only.  In any event, the Fourth Circuit is not alone in recog-
nizing the particular purpose of the 
Master Slack
 analysis.  See, e.g., 
Vincent Industrial Plastics, Inc. v. NLRB
, 209 F.3d 727, 737Œ738 (D.C. 
Cir. 2000) (enfg. Board™s application of 
Master Slack
 to conclude that 
unlawful unilateral implementation 
of new working conditions and 
several other unremedied unfair labor
 practices tainted decertification 
petition). 10 See, e.g.,
 Champion Enterprises
, 350 NLRB 788, 791Œ793 (2007)  
(employer™s confiscation of union mate
rials, threat against one employ-
ee, and 1-day unbargained layoff not 
shown to affect withdrawal of 
recognition 6 months later); 
Flying Foods Group, Inc.
, 345 NLRB 101, 
103 (2005) (no causal relationship 
between decertification petition and 
employer™s threatened loss of 
business opportunities and unlawful 
interrogation), enfd. 471 F.3d 178 (D.C. Cir. 2006); 
M&M Automotive 
Group, Inc.
, 342 NLRB 1244, 1247Œ1248 (2004) (finding causal rela-
tionship between decertification petiti
on and multiple unilateral raises 
and promotions during preced
ing year), enfd. sub nom
. East Bay Auto 
Council v. NLRB
, 483 F.3d 628 (9th Cir. 2007); 
LTD Ceramics, Inc.
, 341 NLRB 86, 88Œ89 (2004) (unilateral change to attendance policy 2 
weeks prior to petition not shown 
to taint petition), enfd. sub nom
. Machinists District Lodge. 190 v. NLRB
, 185 Fed.Appx. 581 (9th Cir. 
2006); 
Vincent Industrial Plastics, Inc.
, 328 NLRB 300, 301Œ302 
(1999) (causal connection established where several unremedied viola-
tionsŠincluding unilateral changes to
 terms of employment, coercive 
interrogation, and discriminatory 
discipline and dischargeŠoccurred 
during the 9-month period preceding the 
petition), enfd. in relevant part 
209 F.3d 727 (D.C. Cir. 2000). 
11 Wire Products Mfg. Co.
, 326 NLRB 625, 640 (1998), enfd. mem. 
sub nom. 
NLRB v. R. T. Blankenship & Associates
., 210 F.3d 375 (7th 
Cir. 2000). 
12 See
 Hearst
, supra, 281 NLRB at 764 (employer tainted petition by 
its direct solicitation of signatures
 on petition, interrogation of employ-
ees about their sympathies, promise of benefits, and threats to ﬁkeep 

awayﬂ from the union); see also
 V&S ProGalv, Inc.
, 323 NLRB 801, 
808 (1997) (employer™s president ta
inted petition by soliciting employ-
presumes that the employer™s unlawful meddling tainted 
any resulting expression of employee disaffection, with-
out specific proof of causati
on, and precludes the em-
ployer from relying on that expressed disaffection to 

overcome the union™s continuing presumption of majori-
ty support.
13 II. Here, the Respondent unlawfully attempted to coerce 
three of its housekeepers to
 sign employee decertification 
petitions and threatened another employee with disci-

pline for speaking against d
ecertification.  Specifically, 
the judge made the following findings: 
 In late August 2005, Respondent™s general manag-
er and banquet manager called housekeepers 
Christina Valencia and Maria MaldonadoŠwhom 

the Respondent later unlawfully terminated for 
their union supportŠto a meeting, told them that 
the Union was ﬁno good,ﬂ and unlawfully attempt-

ed to coerce them to sign a petition to ﬁdeunion-
ize.ﬂ 
 Immediately thereafter, another manager ap-
proached housekeeper Margarita Taloma, asked 
her to sign a decertification petition, threatened 
that the Union might attempt to reduce her hours, 

and promised that the Respondent would protect 
her from the Union™s efforts, if Taloma signed the 
petition.  When Taloma demurred, the same man-
ager later unlawfully pressured Taloma at her 
home. 
                                                                                             
ees to sign), enfd. 168 F.3d 270 (6th Cir. 1999); 
American Linen Supply 
Co., 297 NLRB 137, 137Œ138 (1989) (e
mployer tainted petition by 
unlawfully soliciting an employee to
 sign and giving withdrawal forms 
and access to notaries during work hours), enfd. 945 F.2d 1428 (8th Cir. 
1991);
 Hancock Fabrics
, 294 NLRB 189, 192 (1989) (employer tainted 
petition by promising at an employ
ee meeting better benefits if em-
ployees decertified), enfd. mem
. 902 F.2d 28 (4th Cir. 1990); 
Manhat-
tan Eye, Ear & Throat Hospital
, 280 NLRB 113, 115 (1986) (employ-
er™s supervisor tainted petition by
 soliciting 4 of 100 employees to 
resign from the union and by conditioning their return to work after an 
economic strike on their uni
on resignations), enfd. mem
. 814 F.2d 653 
(2d Cir. 1987); 
Weisser Optical Co.
, 274 NLRB 961, 961Œ962 (1985) 
(petition tainted by employer™s involveme
nt in decertification drive that 
amounted to more than ministerial aid), enfd. mem
. 787 F.2d 596 (7th 
Cir. 1986); 
Texaco, Inc.
, 264 NLRB 1132, 1132Œ1133 (1982) (employ-
er™s explicit instructions to empl
oyees on procedures for decertifying, 
including dictating language of petit
ion, typing petition, and granting 
employee afternoon off to distribute it,
 as well as supervisory involve-
ment in collecting signatures, ta
inted petition), enfd. 722 F.2d 1226 (5th 
Cir. 1984); 
Crafttool Mfg. Co.
, 229 NLRB 634, 636Œ638 (1977) (em-
ployer™s participation in circulati
on of antiunion petitions tainted its 
withdrawal). 
13 See 
Tyson Foods, Inc.
, 311 NLRB 552, 556 (1993); see also 
V&S 
ProGalv, Inc. v. NLRB
, 168 F.3d 270, 281Œ282 (6th Cir. 1999); 
Ron 
Tirapelli Ford, Inc. v. NLRB
, 987 F.2d 433, 442 (7th Cir. 1993). 
 SFO GOOD
-NITE INN
, LLC
 81 As the decertification campaign picked up in early 
September 2005, Respondent™s general manager 
and one of its owners unlawfully threatened room 
inspectress and union negotiating committee 

member Consuelo Contreras with discharge for 
urging her coworkers not to sign the decertifica-
tion petition, despite the absence of any rule 

against such solicitation during work hours. 
 The judge found that all of those acts violated Section 
8(a)(1), and we agree. 
After committing these violations, the Respondent 
withdrew recognition on September 14, 2005, based on 
petitions signed by 14 of the 24 unit employees.  The 
Respondent™s unfair labor practices were obviously di-

rectly related to furthering
 the employees™ decertification 
campaign.  Consequently, we
 agree with the General 
Counsel that the judge should have applied 
Hearst, rather 
than a 
Master Slack
 analysis.  Doing so, we find that the 
Respondent™s violations tainted the resulting employee 
petitions and rendered them an unreliable indicator of 

employee choice.  The Resp
ondent™s withdrawal of 
recognition based on those petitions therefore violated 
Section 8(a)(5) and 
(1) of the Act. 
III. Despite its unlawful attempts to coerce employees to 
sign decertification petitions a
nd its threat to discipline 
an employee for opposing d
ecertification, the Respond-
ent argues that its withdrawal of recognition from the 
Union was lawful because neither Valencia, Maldonado, 
nor Taloma actually succumbed 
to its coercion, and there 
was no evidence that any of the 14 employees who did 

add his name to the decertification petitions knew about 
the Respondent™s coercive acts
.  The Board™s decision in 
Hearst
 forecloses that argument, however. 
In 
Hearst
, the Board rejected an employer™s attempt to 
resuscitate the reliability of
 a decertification petition by 
proving that a majority of 
petition signers were unaware 
of its unfair labor practices.
14  There, the employer™s vio-
lations were similar to the Respondent™s hereŠ
promising better benefits if employees rejected the union, 

interrogating employees about their union sympathies, 
explicitly soliciting union repudiation, and threatening 
employees to keep away from union representatives, 

among other things.
15  The employer pointed to testimo-
ny from 19 employees (out of a unit of 56) that they were 
unaware of the unfair labor practices, suggesting that the 

                                                           
14 281 NLRB at 765.
 15 Id. at 764. 
decertification petition signers expressed an untainted 
desire to repudiate the union.
16 The Board rejected counting the number of petition 
signers the unfair labor prac
tices affected.  The Board 
made clear that, where ﬁan em
ployer engages in unlawful 
activity aimed specifically at
 causing employee disaffec-
tion with their union, its misconduct . . . will bar any 

reliance on an expression of disaffection by its employ-
ees, notwithstanding that some employees may profess 
ignorance of their employer™s misconduct.ﬂ
17  Justifying 
the rule, the Board explaine
d that, when an employer 
unlawfully foists itself into
 an employee decertification 
campaign, it ﬁcannot expect to
 take advantage of the 
chance occurrence that some of its employees may be 
unaware of its actions,ﬂ but rather ﬁmust be held respon-

sible for the foreseeable co
nsequence of its conduct.ﬂ
18 Hearst
 thus creates a conclusive presumption that an 
employer™s commission of unfair labor practices assist-

ing, supporting, encouraging, or otherwise directly ad-
vancing an employee decertifica
tion effort taints a result-
ing petition.  As described, this presumption is based on 

the predictable result of an employer™s unlawful, direct 
participation in an employ
ee decertification effortŠa 
petition plagued with uncertainty because of the very 

nature of the employer™s unfair labor practices, which is 
per se insufficient to rebut the presumption of continuing 
majority status.
19  We reaffirm the 
Hearst presumption 
today for the reasons given in 
Hearst itself, described 
above, and for those that follow. 
Initially, we emphasize the narrow role the 
Hearst
 pre-
sumption plays in the mechan
ics of how and when a bar-
gaining relationship may be ended.  As the Supreme 
Court explained in 
Brooks v. NLRB
, ﬁ[i]f employees are 
dissatisfied with their chosen union, they may submit 
their own grievance to the Board.ﬂ
20  Thus, at appropriate 
times employees may present their untainted petition to 
the BoardŠwith only a 30-per
cent showing of employee 
support, much lower than th
e necessary 50-percent-plus-
one to justify a unilateral withdrawal of recognition
21Šand the Board will conduct a decertification election to                                                            
16 Id. at 765 fn. 9. 
17 Id. at 765. 
18 Id. 
19 See
 TNT USA, Inc. v. NLRB
, 208 F.3d 362, 368 fn. 3 (2d Cir. 
2002) (ﬁThe most elementary conceptions of justice and public policy 

require that the wrongdoer sh
all bear the risk of the 
uncertainty which 
his own wrong has created.™) (quoting 
Bigelow v. RKO Radio Pictures, 
327 U.S. 251, 265 (1946)). 
20 348 U.S. 96, 103 (1954). 
21 See
 Levitz Furniture
, supra, 333 NLRB at 727Œ728 (requiring 
proof of an actual loss of majority 
support to justify a withdrawal of 
recognition). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 82determine their choice by secret ballot.
22  For an employ-
er that has not unlawfully interfered in a decertification 
campaign, it too may petition at appropriate times for an 
election if it has a good-faith
 uncertainty as to the un-
ion™s continuing majority stat
us, again a lower standard 
than proof of actual loss of majority support.
23  Further, 
as indicated, 
Levitz permits an employer that has been 
timely presented with untaint
ed evidence establishing 
that an actual majority of its employees no longer desire 
union representation to end the bargaining relationship 

without resort to the Board™s 
election procedures at all.  
The Hearst
 presumption does not apply in any of those 
circumstances. 
We are thus dealing only with the narrow circumstance 
where an employer unlawfully
 instigates or propels a 
decertification campaign, and th
en invokes the results of 
that campaign to justify its
 unilateral withdrawal of 
recognition from its employees™ representative.  In that 

circumstance, it is particularly
 appropriate, as the Court 
stated in 
Auciello Iron Works v. NLRB
, to give a ﬁshort 
leash to the employer as vindicator of its employees™ 

organizational freedom.ﬂ
24  Thus, as the Court further 
observed in 
Auciello
, ﬁ[t]he Board is accordingly entitled 
to suspicion when faced with an employer™s benevolence 

as its workers™ champion against their certified union, 
which is subject to a decertification petition from the 
workers if they want to file one.ﬂ
25 Nevertheless, the 
Hearst
 presumption is not the prod-
uct of mere suspicion.  Rather, it is grounded in the 
Board™s approach, in all cas
es, of objectively assessing 
whether an employer™s unlawful interference with em-
ployee rights likely undermined the reliability of an ex-
pression of employee choice.
 26
  Unlike a 
Master Slack
                                                            
22 It is true that, under the Board™s ﬁblocking chargeﬂ policy, the 
Board would hold in abeyance an employee petition seeking a decerti-
fication election if charges were file
d alleging that the employer unlaw-
fully participated in, or supported,
 the decertification campaign.  See
 U.S. Coal Co.
, 3 NLRB 398, 398 (1937) (establishing policy of refus-
ing to process represen
tation petitions when rela
ted unfair labor prac-
tice charges are pending).  If the char
ges are found meritless, the Board 
will conduct the election based on the 
30 percent showing of interest.  
Even if the Board dismisses the em
ployees™ petition as tainted, howev-
er, the burden on employee choice, while
 regrettable, is temporary.  
After the employer remedies its 
unlawful actsŠwhich it has an incen-
tive to do quicklyŠemployees will be
 able to submit a new decertifica-
tion petition, if they desire, collect
ed in a coercion-free environment. 
23 See Levitz Furniture
, supra, 333 NLRB at 727Œ728. 
24 517 U.S. 781, 790 (1986) (holding that an employer violates Sec. 
8(a)(5) by disavowing a newly executed collective-bargaining agree-

ment and withdrawing recognition 
from the union based on alleged 
evidence of employee disaffection that was known to the employer 
before the contract was consummated). 
25 Id. 
26 Even the 
Master Slack 
test, supra, which assesses whether em-
ployer unfair labor practices not di
rectly related to a decertification 
campaign tainted employee choice, is an 
objective test, assessing only 
situation, however, when an employer unlawfully thrusts 
itself into its employees™ decertification debate there is 
little need for extended analysis of the likely impact of 
the employer™s misconduct.  As recognized in 
Hearst 
and 
in other cases, the objective ﬁforeseeable consequenceﬂ
27 of such misconductŠand frequently its purposeŠis ﬁan 
inherent tendency to contribute to the union™s loss of 

majority status.ﬂ
28  Thus, no direct proof of the unfair 
labor practices™ effect on peti
tion signers is necessary to 
conclude that the violations likely interfered with their 

choice.29 Further, as a matter of policy, to the extent 
Hearst
 broadly prohibits employers from withdrawing recogni-
tion based on decertification petitions that they them-
selves unlawfully assisted, it provides a strong incentive 

to employers to steer clear 
of potentially unlawful con-
duct.  Any other rule would condone the employer™s un-
lawful acts, allowing it to ta
ke advantage of its coercion 
so long as its victims remained silent.  As the Board stat-
ed in 
Hearst
, ﬁwe are unwilling to allow [the employer] 
to enjoy the fruits of its violations by asserting that cer-

tain of its employees did not know of its unlawful behav-
ior.ﬂ
30 The likelihood that employees would remain silent 
about their employer™s unlawf
ul conduct and/or its im-
                                                                                             
the likelihood that causation exists.  See
 Saint Gobain Abrasives, Inc.
, 342 NLRB 434, 434 fn. 2 (2004) (ﬁThe 
Master Slack
 test is an objec-
tive one . . . [t]he relevant inquiry
 at the hearing does not ask employ-
ees why they chose to reject the Union.ﬂ). 
27 Hearst Corp., supra, 281 NLRB at 765. 
28 Caterair International,
 309 NLRB 869, 880 (1992), enfd. in rele-
vant part 22 F.3d 1114 (D. C. Cir. 1994). 
29 Nonetheless, we observe that the likelihood of such interference is 
actually reflected in the facts of this case.  Although none of the 14 
petition signers here testified that he
 was aware of, or affected by, the 
Respondent™s unfair labor practices (only 1 testified at all), the record 

shows that the victims told coworkers about the Respondent™s coercive 
acts.  In our experience, these c
onversations are not unique, and prov-
ing they occurred is not necessary to 
conclude that an employer™s coer-
cive participation in a decertification 
effort undermines the reliability of 
a resulting petition.  As the Board observed in 
Caterair International
, supra, ﬁit may be presumed that 
employees who signed the petition on 
the solicitation of other unit employees
 were aware of the Respondent™s 
[unlawful acts], and such knowledge is likely to have influenced their 
decision.ﬂ  309 NLRB at 880.  Accord: 
Franks Bros. Co. v. NLRB
, 321 
U.S. 702, 704 (1944) (accep
ting the Board™s established view that an 
employer™s refusal to bargain with
 its employees™ representative dis-
rupts their morale, deters their orga
nizational activities, and discourages 
their membership in the union). 
30 281 NLRB at 765.  The Board™s and the courts™ reluctance to per-
mit parties to profit from their own wrongdoing is well established.  

See, e.g., 
Franks Bros. Co. v. NLRB
, 321 U.S. 702,
 704Œ705 (1944) 
(endorsing the Board™s view that, where an employer unlawfully refus-
es to bargain with its employees™ union, and the union subsequently 

loses majority status, a remedy requiring the employer to bargain with 
the union is nonetheless appropriate
 to avoid the employer profiting 
from its refusal to abide by the law). 
 SFO GOOD
-NITE INN
, LLC
 83pact on their choice is quite real, moreover.  To the ex-
tent that an employer seek
s to elicit employee testimony 
about their reasons for signing documents supporting or 
rejecting a union, the Board and the courts have long 

recognized the inherent unreliability of such testimony.  
As the Supreme Court observed in upholding the Board™s 
rule prohibiting employers from demanding employee 

testimony explaining why they signed authorization 
cards, ﬁemployees are more likely than not, many months 
after a card drive and in response to questions by compa-

ny counsel, to give testimony damaging to the union, 
particularly where company officials have previously 
threatened reprisals for union activity in violation of § 
8(a)(1).ﬂ
31  Consequently, in logic that applies equally 
here, the Court explained th
at questioning employees 
about the subjective motives for their representation 
preferences would result in ﬁendless and unreliable in-
quiry.ﬂ
32  For those reasons, as well, we are unwilling to 
subject petition signers to ex post facto examination 
about their reasons for supporting decertification. 
IV. For all of the foregoing reasons, we find that the 
Hearst 
presumption advances important statutory and 
salutary policy goals of the Act, and we reaffirm it to-

day.
33  Applying it here, we affirm the judge™s conclusion 
that the Respondent™s withdrawal of recognition violated 
Section 8(a)(5) and (1). 
 MEMBER HAYES, concurring in part and dissenting in part. 
I agree with my colleagues that the Respondent™s un-
lawful involvement with the employees™ petition tainted 
its reliability as an indicator of disaffection with the Un-
ion.  However, I believe that the 
Hearst
1 presumption of 
taint should be rebuttable rather than irrebuttable, thereby 
raising the possibility in future cases that the representa-

tional desires of a majority of employees unaffected by, 
or possibly even unaware of, unlawful employer in-
volvement can be honored.
2                                                            
31 NLRB v. Gissel Packing Co.
, 395 U.S. 575, 608 (1969). 
32 Id.; see also
 Ladies Garment Workers Local 153 v. NLRB
, 443 
F.2d 667, 668Œ669 (D.C. Cir. 1970). 
33 To the extent prior cases may have applied 
Master Slack
 to deter-
mine whether unfair labor practices directly related to a decertification 
effort caused employee disaffection, we clarify them in accordance 

with this decision. 1 Hearst Corp., 281 NLRB 764 (1986). 
2 Under extant Board law, the show
ing of an actual loss of majority 
support is a defense to the withdraw
al of recognition of an incumbent 
In my view, the evidentiary issue of whether an em-
ployer™s unlawful involvement 
in decertification taints a 
petition stands at midpoint between 
Master Slack
, 271 NLRB 78 (1984), where the General Counsel bears the 

burden of proving that unfa
ir labor practices caused em-
ployee disaffection, and 
Lee Lumber &
 Building Materi-
al Corp.
, 322 NLRB 175, 177 (1996) (
Lee Lumber II
), 
enfd. in relevant part and remanded in part 117 F.3d 
1454 (D.C. Cir. 1997), where the presumption of taint in 
a showing of disaffection after 
an unlawful withdrawal of 
recognition is irrebuttable.  In the former instance, there 
is no warrant for presuming that 
any unfair labor prac-
tice, no matter how remote in time from the employee 
petition or limited in degree or scope, has an impact on 
employee free choice.  In the latter instance, there are 

sound policy reasons for denying an employer from even 
attempting to prove that its unlawful withdrawal of 
recognition, which necessar
ily impacts the entire bar-
gaining unit, had no impact on a subsequent showing of 
disaffection. 
There are, as well, valid policy reasons for discourag-
ing material empl
oyer involvement in employee decerti-
fication efforts.  Those reasons support a presumption of 
taint arising from unlawful involvement, shifting the evi-

dentiary burden to the wrongdoing employer to present 
objective proof that its misc
onduct did not cause or fur-
ther disaffection with an incumbent bargaining repre-

sentative.  However, unlike in refusal to recognize and 
bargain situations, the employer™s unlawful conduct does 
not necessarily impact all bargaining unit employees.  It 

remains possible, even if not likely, that subsequent evi-
dence of disaffection by an employee majority is an ac-
curate and reliable expression of free choice on the issue 
of continued collective-bargaining representation.  I 
therefore disagree with my co
lleagues that in such cir-
cumstances employee free choice must be denied or de-
ferred as the result of an irrebuttable presumption of 
taint. 
The difference between a 
rebuttable presumption and 
an irrebuttable presumption is of no significance in the 
present case, where the Resp
ondent has failed to show 
that its misconduct could not have tainted the employees™ 
petition.  I therefore agree that
 its withdrawal of recogni-
tion based on this petition violated Section 8(a)(5) and 

(1) of the Act. 
                                                                                             
union.  
Levitz Furniture Co. of the Pacific,
 333 NLRB 717, 723Œ727 
(2001). 
 